UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America                                                          Protective Order

               v.                                                                 19 Cr. 824 (PAE)

Michael Solomon Markowitz,
  a/k/a "Sol,"
David Binet,

                           Defendants.



       Upon the application of the United States of America, with the consent of the

undersigned counsel, and the defendants having requested discovery under Fed. R. Crim. P. l 6,

the Court hereby finds and orders as follows:

        1. Disclosure Material. The Government has made and will make disclosure to the

defendant(s) of documents, objects and information, including electronically stored infonnation

("ESI"), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the

Government's general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as "disclosure material." The Government's

disclosure material may include material that (i) affects the privacy, confidentiality and business

interests of individuals and entities; (ii) would impede, if prematurely disclosed, the

Government's ongoing investigation of uncharged individuals; (iii) would risk prejudicial

pretrial publicity if publicly disseminated; and (iv) that is not authorized to be disclosed to the

public or disclosed beyond that which is necessary for the defense of this criminal case.

        2. Sensitive Disclosure Material. Certain of the Government's disclosure material,

 referred to herein as "sensitive disclosure material," contains information that identifies, or could

 lead to the identification of, witnesses who may be subject to intimidation or obstruction, and
                                    Retention of Jurisdiction
        13. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

    GEOFFREY S. BERMAN
    United States Attorney


by: _Isl_________                                        Date:
    David Abramowicz
    Jilan Kamal
    Michael McGinnis
    Assistant United States Attorneys

              1/_Ll__u___
             [/l.5Z-JL_j
                           {
                                               .
    Henry Mazurek, Esq. I \O-{\O,. \½-lf().W'Uti )t.sq
                                                            Date:   \7, I ?,.O   I \ Oi
    Counsel for David Binet



        ��&�
    Jaco�Esq.
    Counsel for Michael Solomon Markowitz
                                                            Date:    \?-{ l!f / 1�
                                                                       r   il




SO ORDERED:

Dated: New York, New York
       December 23, 2019

                                                 PaJA.�
                                               THE HONORABLE PAl!JL A. ENGELMA YER
                                               UNITED STATES DISTRICT JUDGE



                                                   s
